DETAILED ACTION
This office action is in response to the application filed on 05/29/2019. Claims 1-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number DE: 10-2018-208-669.9 filed on 05/31/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019 and 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a method for detecting an object by means of a broadband laser pulse, a corresponding device, as well as the use of the method, or respectively the device, in a motor vehicle for recording objects in the environment of the motor vehicle by means of lidar.
Prior art:
Wong (US 2014/0085622)
Lundquist (US 2015/0049326)

	The closest prior art Wong, paragraphs 43 and 57 discloses a broadband laser source can be used with a pulse width on the order of a few nanoseconds… laser source 310 will emit a spectral waveform 325 exhibiting a temporal pulse width 330 on the order of a nanosecond as indicated by the temporal waveform 335.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “determining the wavelengths in the reflected subsection of the stretched pulse; determining the runtime of the stretched pulse from the dispersive element to the object using a time-of-flight method; and determining the distance and the width of the object as a function of the runtime of the stretched pulse and the wavelength range of the reflected subsection of the stretched pulse”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-12 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481